           Case 1:17-cv-08775-ER Document 19 Filed 11/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOHN A. BENEDETTO,
                               Plaintiff,
                                                                             ORDER
                         – against –
                                                                        17 Civ. 8775 (ER)

49TH STREET RESTAURANT LLC, et al.,
                               Defendants.


Ramos, D.J.:

         Plaintiff Benedetto filed his complaint on November 10, 2017. Doc. 1. Defendant 49th

Street Restaurant LLC filed its answer on July 30, 2019. Doc. 16. Defendant 249 W. 49th Street,

LLC has not answered the complaint. There has no been no further activity in this case. The

parties are therefore instructed to file a joint status report by no later than December 3, 2020.

         It is SO ORDERED.

Dated:    November 19, 2020
          New York, New York
                                                                    Edgardo Ramos, U.S.D.J.
